Title: Notice to Foreign Ministers on Mourning, 30 September 1785
From: Adams, John
To: 


          
            Septr 30th. 1785
          
          To Acquaint the Foreign Ministers of the Courts going into Mourning on Sunday next the 2d: of Octr. for His late Royal Highness The Infant Don Lewis Brother to His Catholic Majesty Vizt
          The Ladies to wear black Silk or Velvet, Coloured Ribbons Fans and Tippets, or plain white or white and Gold or white and Silver Stuffs with black Ribbons.
          The Men to wear black Coats, and black or plain white or white and Gold, or white and Silver Stuff Waistcoats full trimmed Coloured Swords and Buckles
          And on Thursday the 6th: of October the Court to go out of Mourning—
        